Exhibit 10.1

Form of Restricted

Stock Agreement—Non-Management Directors

 

HUGHES COMMUNICATIONS, INC.

2006 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), effective as of the         
day of             , 20        , is entered into by and between Hughes
Communications, Inc., a Delaware corporation (the “Company”), and
                 (the “Grantee” and, together with the Company, the “Parties”).

RECITALS

Pursuant to the Company’s 2006 Equity and Incentive Plan (the “Plan”), the
Committee, as the administrator of the Plan, has determined to grant to the
Grantee restricted shares of Common Stock, on the terms and conditions set forth
herein, and hereby grants such restricted shares.

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

1. Grant of Restricted Stock. The Grantee is entitled to                  shares
of Common Stock pursuant to the terms and conditions of this Agreement (the
“Restricted Stock”) granted effective as of                 , (the “Date of
Grant”), subject to the restrictions set forth below and the terms of this
Agreement. The Grantee shall not be required to pay any cash consideration in
exchange for the Restricted Shares.

2. Restrictions and Restricted Period.

(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of until
vested, and then only in accordance with applicable securities laws and Company
policy, and until vested, such shares shall be subject to a risk of forfeiture
as described in Section 4 below until the lapse of the Restricted Period (as
defined below).

(b) Restricted Period. The restrictions set forth above shall lapse and the
shares of Restricted Stock shall become vested and transferable (provided, that
such transfer is otherwise in accordance with federal and state securities laws,
and subject to Section 4(b)) as to: (i) 33.34% of the shares (            
shares) of Restricted Stock on the first anniversary of the Date of Grant,
(ii) an additional 33.33% of the shares (             shares) of Restricted
Stock on the second anniversary of the Date of Grant, and (iii) the final 33.33%
of the shares (             shares) of Restricted Stock on the third anniversary
of the Date of Grant (the “Restricted Period”).

 

1



--------------------------------------------------------------------------------

3. Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares. If there is any stock dividend, stock split
or other change in character or amount of the Restricted Stock, then in such
event, any and all new, substituted or additional securities to which Grantee is
entitled by reason of the Restricted Stock shall be immediately subject to the
Restrictions with the same force and effect as the Restricted Stock subject to
such Restrictions immediately before such event.

4. Cessation of Service as a Director.

(a) Forfeiture. If the Grantee’s service as a Director is removed by the Company
in accordance with the by-laws or if the Director resigns his position with the
Company, then the portion of the Restricted Stock that has not vested shall be
forfeited to the Company without payment of any consideration by the Company,
and neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
unvested shares of Restricted Stock.

(b) Accelerated Vesting. If the Director’s service is terminated for any other
reason, including, death or Disability, all unvested portions of the Restricted
Stock shall immediately vest in full, but the Company shall not be obligated to
deliver such portions of the Restricted Stock that are unvested at the time of
such termination until the end of the Restricted Period.

5. Certificates. Restricted Stock granted herein may be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Stock
are registered in the name of the Grantee, then the Company may retain physical
possession of the certificate until such shares have vested.

6. Legends. The Company may require, as a condition of the issuance and delivery
of certificates evidencing Restricted Stock pursuant to the terms hereof, that
the certificates bear the legend as set forth immediately below, in addition to
any other legends required under federal and state securities laws or as
otherwise determined by the Committee. All certificates representing any of the
shares of Restricted Stock subject to the provisions of this Agreement shall
have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER

 

2



--------------------------------------------------------------------------------

HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

7. Taxes. The Grantee shall pay to the Company promptly upon request, at the
time the Grantee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. In lieu of collecting payment from
the Grantee, the Company may, in its discretion, distribute vested shares of
Common Stock net of the number of whole shares of Common Stock the fair market
value of which is equal to the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws. The Grantee understands that
he (and not the Company) shall be responsible for any tax liability that may
arise as a result of the transactions contemplated by this Agreement.

8. Miscellaneous.

(a) Restrictions on Transfer. Shares of Restricted Stock may not be transferred
or otherwise disposed of by the Grantee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee, or by will or the laws of descent and distribution.

(b) Compliance with Law and Regulations. The award and any obligation of the
Company hereunder shall be subject to all applicable federal, state and local
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and Federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

(c) Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the shares of Restricted Stock by any holder thereof in violation of the
provisions of this Restricted Stock Agreement shall be valid, and the Company
will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

 

3



--------------------------------------------------------------------------------

(d) Incorporation of Plan. This Agreement is made under the provisions of the
Plan (which is incorporated herein by reference) and shall be interpreted in a
manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

(e) Notices. Any notices required or permitted hereunder shall be addressed to
the Company, at its principal offices, or to the Grantee at the address then on
record with the Company, as the case may be, and deposited, postage prepaid, in
the United States mail. Either party may, by notice to the other given in the
manner aforesaid, change his or its address for future notices.

(f) Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Grantee and his or her personal
representatives and beneficiaries.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and his legal representative in respect of any
questions arising under the Plan or this Agreement.

(h) Amendment. This Agreement may be amended or modified by the Company at any
time; provided that notice is provided to the Grantee in accordance with
Section 8(e); and provided further that no amendment or modification that is
adverse to the rights of the Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the Parties.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

HUGHES COMMUNICATIONS INC. By  

 

Name:   Title:  

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

[Grantee]

Address:

 